FILED
                       UNITED STATES COURT OF APPEALS                          SEP 29 2010

                                                                           MOLLY C. DWYER, CLERK
                               FOR THE NINTH CIRCUIT                        U.S . CO U RT OF AP PE A LS




BRIAND WILLIAMS,                                    No. 08-56333

                Petitioner - Appellant,             D.C. No. 2:08-cv-00381-AHM

  v.                                                Central District of California,
                                                    Los Angeles
GREGORY D. TOTTEN, District
Attorney for Ventura County; et al.,
                                                    ORDER
                Respondents - Appellees.



Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

         The memorandum disposition filed on September 3, 2010, is withdrawn.

         A replacement memorandum disposition will be filed concurrently with this

order.

         Williams' petition for panel rehearing is denied.

         No further filings shall be accepted in this closed case.
                                                                           FILED
                            NOT FOR PUBLICATION                             SEP 29 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



BRIAND WILLIAMS,                                 No. 08-56333

               Petitioner - Appellant,           D.C. No. 2:08-cv-00381-AHM

  v.
                                                 MEMORANDUM *
GREGORY D. TOTTEN, District
Attorney for Ventura County; et al.,

               Respondents - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     A. Howard Matz, District Judge, Presiding

                            Submitted August 23, 2010**

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Former California state pretrial detainee Briand Williams appeals from the

district court's judgment dismissing his 28 U.S.C. y 2241 habeas petition. We

have jurisdiction under 28 U.S.C. y 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Williams contends that his right to a speedy trial was violated in his

underlying state prosecution, and that the underlying prosecution was undertaµen

in bad faith or with a retaliatory purpose, such that the general rule of abstention

set forth in Younger v. Harris, 401 U.S. 37 (1971) does not apply. Williams

further argues that the district court did not consider whether the bad faith

exception applied. Because the record is devoid of any evidence suggesting bad

faith or some other extraordinary circumstance that would maµe abstention

inappropriate, the district court correctly concluded that abstention was proper.

See Middlesex County Ethics Comm. v. Garden State Bar Ass'n, 457 U.S. 423, 435

(1982); see also Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980) (concluding

that federal intervention is appropriate '[o]nly in cases of proven harassment or

prosecutions undertaµen by state officials in bad faith without hope of obtaining a

valid conviction and perhaps in other extraordinary circumstances where

irreparable injury can be shown is federal injunctive relief against pending state

prosecutions appropriate.').

      Totten's request for judicial notice is granted.

      AFFIRMED.




                                           2                                    08-56333